Citation Nr: 0525925	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1961 
to August 1962.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for a low back disorder.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In June 2004, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was first 
shown many years after active service.  

2.  There is no relationship between any in-service low back 
injury and any current low back disorder.  


CONCLUSION OF LAW

A low back disorder was not incurred during active service 
nor may it be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and a VCAA notice letter 
sent in June 2004.  The Board provided additional information 
in its remand.  These documents provided notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claim.  They thereby served 
to tell him of the evidence needed to substantiate the claim.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter specifically told him to 
submit "any medical reports you have" and told him to 
submit any medical statement that he could obtain.  Moreover, 
VA has attempted to obtain any additional service medical 
records (SMRs) that might have been overlooked previously.  
No such records were located.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There has been no allegation, and there is 
no evidence, of prejudice from the delayed notice.  The 
veteran had the opportunity to submit evidence and have his 
claim adjudicated by an agency of original jurisdiction after 
the notice.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Background

The veteran's SMRs are negative for treatment for a back 
injury or complaint of back pain.  A September 1963 Naval 
Reserve periodic examination report is silent for any back-
related disability, as are October 1964 and September 1965 
Naval Reserve periodic examination reports.  

In May 2002, the veteran requested service connection for 
residuals of an in-service back injury.  He claimed that in 
1961 he fell from the wing of an airplane while de-icing it 
at Floyd Bennet Air Station.  He submitted a private medical 
report dated in April 2002, which reflected a complaint of 
low back pain.  

A June 2002 VA outpatient treatment report reflects a 6-month 
history of low back pain with worsening right hip pain in the 
past 2 days.  Another June 2002 outpatient treatment report 
reflects that VA performed a magnetic resonance imaging (MRI) 
study in May 2002, which showed disc herniation at L4-5, 
severe disc space narrowing at L5-S1, osteophytes, and 
neuroforaminal narrowing.

In June 2002, the veteran submitted private medical evidence 
of degenerative changes in the lumbar spine.  

The veteran underwent two VA examinations in June 2002; 
however, neither examination report addresses the etiology of 
any current low back pain.  A general medical examination 
report contains an assessment of disc herniation.  During 
orthopedic examination, the veteran mentioned that he fell in 
1961, but that back pain had begun only about six months 
earlier.  

In his August 2002 notice of disagreement (NOD), the veteran 
reported that a VA doctor told him that his back disorder 
could have been incurred during active service.  

In January 2004, the veteran testified before an RO hearing 
officer that he slipped while working on an aircraft wing.  
He testified that he reported to sick bay where X-rays were 
taken.  He testified that nothing serious was found and he 
returned to duty the next day.  He also testified that as a 
radar technician during active military service he had to 
crawl through small spaces, which the doctors felt might also 
have caused or contributed to a low back disorder.  The 
veteran recalled that he first noticed back pain about three 
years ago, that a VA MRI revealed a problem, and that he had 
received no back treatment other than at VA.

The RO obtained VA outpatient treatment reports at various 
times.  These do not reflect the etiology of any low back 
problem.  

In June 2004, the Board remanded the case to request 
additional service medical records, to advise him to submit 
statements from the physicians who reportedly told him that 
his back disability might be related to service, and to 
afford him an examination if he submitted competent evidence 
that the current back disability could be related to service.

The veteran did not submit statements from physicians, and 
the service department reported that no additional records 
were available.

In June 2005, the veteran underwent a VA compensation and 
pension examination.  The physician reviewed the claims file 
and recited the reported history of a fall during active 
service.  The veteran reported that he first noticed back 
pain when he was in his mid-forties, about 20 years earlier.  
The diagnosis was degenerative disc disease and lumbar spine 
spondylosis.  The physician opined that it was "not as 
likely as not" that the current back pain was related to an 
active service injury.  

Analysis

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307, 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the service medical records do not document any in-
service back injury or disease, the veteran is competent to 
report the injury in which he fell from the wing of an 
airplane.  The VA examinations document a current back 
disability.  Thus there is evidence in support of two of the 
three elements needed for service connection.

There is no competent evidence in support of the third 
element needed for service connection-evidence of a link 
between the current disability and the injury in service.  
The only competent opinion in this regard was provided on the 
June 2005, VA examination when the examiner opined that there 
was no likely connection.  The physician did not find it at 
least as likely as not that this disorder was related to the 
veteran's reported active service back injury.  

Further weighing against the claim is the fact that there is 
no evidence of a back disability in the decades immediately 
after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that the absence of treatment for many years 
after service constituted negative evidence weighing against 
a claim for service connection).

The veteran has attributed his low back pain to active 
military service, however, he does not have specialized 
training in a medical field.  His lay statements are 
considered to be competent evidence of symptoms, but when the 
determinative issue involves a question of medical nature, 
such as the etiology of a disease or date of onset of a 
disease, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran also reported that VA physicians told him of a 
possible relationship between an active service injury and 
the current low back disorder; however, the VA outpatient 
treatment reports are negative for such information.  His 
statements as to what doctors told him, constitute medical 
hearsay and are of no probative value.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

After weighing all the evidence, including the veteran's 
testimony, the Board finds that its preponderance is against 
the claim.  Because the preponderance is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Board must therefore deny 
service connection for a low back disorder.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


